Title: John Adams to Nathaniel Barrett, 2 Dec. 1785
From: Adams, John
To: Barrett, Nathaniel


          
            
              
                Sir
              
            
            

              Grosvenor Square

              Decemr. 2d 1785—
            
          

          Last Night I received your Letter of Nov. 29. inclosing another
            written at sea give me Leave to Congratulate you, on your fortunate Escape from the
            Dangers of Shipwreck. 
          I am indeed no stranger to the Marquis’s exertions in the affair of
            the Oil, and it may not be improper to mention to you, the Particulars of the Rise and
            Progress of them. One day at dinner I beleive at his House or mine, He addressed himself
            to me, and said, He had been treated with so much affection and respect at Boston and
            its Neighbourhood that he wishd it was in his Power to do some service to that part of
            America...I said it would be easy to put him in a Way to do a very valuable service. He
            said I had but to mention any Thing in his Power and it should be done. I replied that
            we wanted to know. 1. With what sort of Oil, the Reverberes of Paris and other Cities were illuminated. 2 what was the Price of
            that Oil. 3 whether it was the Growth and Manufacture of France, or of Foreign
            Countries. 4. whether it were paid for in Cash or French produce or Manufactures. 5: Who
            had the Care of the Lamps, Oil and Illumination, whether the Court or the City. 6—What
            Duties were now payable on the Importation of Foreign Fish Oil. 7.—whether those Duties
            would be taken off. and lastly whether any plan Could be contrived to introduce into the
              Reverbers of France, the White sperma Cæti Oil of New
            England! He said he was very much obliged to me and I should hear further from him soon.
            He was as good as his Word, and soon informed me that Monsieur Tourtille de sangrain,
            had a Contract for Illuminating thirty Cities for 15 years. that he had seen him and
            concerted a plan, that he had obtained of Monsieur de Colonne his promise to take off
            the Duties for a Tryal, and without any more details he Obtained of Mr de sangrain the Proposals and samples sent to America by my
            son In an affair of such Consequence, and in so critical a moment it is to be wished
            that some voluntary association of private Gentlemen, or even the Legislature of the
            state had agreed to the proposals at a Venture.— — —perhaps however the method taken is
            a better One—
          Mr Thomas Boilstone has the start of
            you: He went from hence with a large Cargo of Oil which I am informed he has sold. He
            had Letters from me to several Gentlemen. He has Intelligence and a Capital equal to the
            Whole Contract. How far he has proceeded I know not—if you and Mr Boilstone can cooperate, so much the better.— —I should advise you to see him,
            as soon as may be. you may hear of Him at the American Ambassadors—
          The best thing for him and you would be to get introduced to Mr. de sangrain and Communicate to him exact Information and
            receive from him in return all the Lights you want. Mr
            Boilstons Oil will afford you samples of the Nature and Qualities of Our Oil. I need not
            mention to you that it resists Cold and yeilds light in greater degrees than other
            Oil—in all such things your knowledge as well as Mr
            Boilstones are infinitely superior to mine—
          Inclosed with this are Letters of Introduction to several Gentlemen
            I wish you every success in this Business—both for your own sake as that of the
            Publick—
          yours &c &c
          
            
              
            
          
        